
	
		II
		Calendar No. 626
		110th CONGRESS
		2d Session
		S. 2810
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2008
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			April 3, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To require an annual report detailing the amount of
		  property the Federal Government owns and the cost of government land ownership
		  to taxpayers
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Real Estate
			 Accountability and Transparency Act of 2008.
		2.Annual report
			 detailing amount of land owned by federal government and the cost of government
			 land ownership to taxpayers
			(a)Annual
			 report
				(1)In
			 generalSubject to paragraph (2), not later than May 15, 2009,
			 and annually thereafter, the Director of the Office of Management and Budget
			 (referred to in this section as the Director) shall ensure that
			 a report that contains the information described in subsection (b) is posted on
			 a publicly available website.
				(2)Extension
			 relating to certain segment of reportWith respect to the date on
			 which the first annual report is required to be posted under paragraph (1), if
			 the Director determines that an additional period of time is required to gather
			 the information required under subsection (b)(3)(B), the Director may—
					(A)as of the date
			 described in paragraph (1), post each segment of information required under
			 paragraphs (1), (2), and (3)(A) of subsection (b); and
					(B)as of May 15,
			 2010, post the segment of information required under subsection
			 (b)(3)(B).
					(b)Required
			 informationAn annual report described in subsection (a) shall
			 contain, for the period covered by the report—
				(1)a description of
			 the total quantity of—
					(A)land located
			 within the jurisdiction of the United States, to be expressed in acres;
					(B)the land
			 described in subparagraph (A) that is owned by the Federal Government, to be
			 expressed—
						(i)in
			 acres; and
						(ii)as
			 a percentage of the quantity described in subparagraph (A); and
						(C)the land
			 described in subparagraph (B) that is located in each State, to be expressed,
			 with respect to each State—
						(i)in
			 acres; and
						(ii)as
			 a percentage of the quantity described in subparagraph (B);
						(2)a description of
			 the total annual cost to the Federal Government for maintaining all parcels of
			 administrative land and all administrative buildings or structures under the
			 jurisdiction of each Federal agency; and
				(3)a list and
			 detailed summary of—
					(A)with respect to
			 each Federal agency—
						(i)the
			 number of unused or vacant assets;
						(ii)the replacement
			 value for each unused or vacant asset;
						(iii)the total
			 operating costs for each unused or vacant asset; and
						(iv)the length of
			 time that each type of asset described in clause (i) has been unused or vacant,
			 organized in categories comprised of periods of—
							(I)not more than 1
			 year;
							(II)not less than 1,
			 but not more than 2, years; and
							(III)not less than 2
			 years; and
							(B)the estimated
			 costs to the Federal Government of the maintenance backlog of each Federal
			 agency, to be—
						(i)organized in
			 categories comprised of buildings and structures; and
						(ii)expressed as an
			 aggregate cost.
						(c)Use of existing
			 annual reportsAn annual report required under subsection (a) may
			 be comprised of any annual report relating to the management of Federal real
			 property that is published by a Federal agency.
			
	
		April 3, 2008
		Read the second time and placed on the
		  calendar
	
